DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on December 15, 2020.
Currently, claims 1, 13, 25, 30, 35, 37, 42-43, 46, and 48-49 are pending in the instant application. Claims 13, 25, 30, 35, 37, and 42-43 are withdrawn from further consideration as being drawn to nonelected inventions. Accordingly, claims 1, 46, and 48-49 are under examination on the merits in the instant application. 
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
                                    Claim Rejections - 35 USC § 103
Claims 1, 46, and 48-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Tuoc et al. in view of Tydlacka et al., Marin-Aparicio et al., Uchil et al., and Gao et al. for the reasons as set forth in the Office action mailed on June 19, 2020 and for the reasons set forth below. 
on December 15, 2020 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because there is no motivation/reasonable expectation of success as evidenced by “the unexpected discovery” that an AAV vector encoding human TRIM11 can treat the claimed neurodegenerative diseases. In arguing so, applicant points out a declaration, Niikura (2003), Ge (2020), Guo (2018), Hofweber (2018), and Yoshizawa (2018), all of which are mentioned in the declaration. Since applicant’s arguments are solely based on the declaration and the references cited therein, the examiner will respond to the declaration. 
The declaration under 37 CFR 1.132 filed on December 15, 2020 is fully considered but is not found sufficient to overcome the instant rejection for the following reasons:
The declarant focuses on the Tuoc reference alone and states that Tuoc teaches that TRIM11 suppresses neurogenesis with “a detrimental effect on neurons”, thereby precluding its use in therapy by pointing out Figure 6. In response, it is noted that Tuoc’s Figures 6A-6B pertain to neurogenesis marker studies in mouse embryos at E15.5 that were electroporated with a Trim11 expression construct at E12.5 in utero, whereas the instantly claimed disease “associated with misfolded protein” was known in the art to occur in older, aged subjects because ubiquitin-proteasome system (UPS) activity was known to decrease with age such that “lower UPS activity in neurons” contributes to “accumulation of misfolded proteins in neurons” thus has implications in Huntington’s disease as well as “Alzheimer’s and Parkinson’s disease, which are caused by misfolded proteins” as taught by Tydlacka. As such, the decreased number of neurons positive for Pax6 and Tuj in the mouse embryo cortex as shown in Tuoc’s Figures 6A-6B does not whatsoever teach that Trim11 expression construct cannot be useful “for therapeutic intervention in protein misfolding-related diseases” as disclose at page 1982 of Tuoc. Note that the instant claims are not even directed to increasing embryonic neurogenesis in the cortex. As such, the examiner fails to understand the relevance of declarant’s futile and no limitation whatsoever in the instant claims for increasing neurogenesis in an embryonic cortex. In addition, declarant’s statements as to what is not taught by Tuoc (see paragraphs 5-6) do not explain why the combined teachings of the cited prior art references in the instant rejection fail to render the instant claims obvious. The declarant continues to attack Tuoc alone and states that Tuoc’s Figures 3B-3C do not demonstrate that TRIM11 mediates proteasomal degradation of GFP-Q82-Htt or Arx(e)-Flag as it is possible that TRIM11 “might” reduce the expression of GFP-Q82-Htt or Arx(e)-Flag. In response, it is noted that declarant’s personal dissatisfaction with the experimental design of Tuoc does not and cannot whatsoever rebut Tuoc’s express disclsoure that Trim11 plays a role in “transporting ubiquitinated, misfolded proteins, including Huntingtin” or the combined prior art knowledge provided by the cited references in the instant rejection that renders obvious Trim11’s function in promoting ubiquitin-proteasome system-based removal/transportation of ubiquitinated, misfolded proteins involved in neurological diseases such as Huntingtin’s, Alzheimer’s, and Parkinson’s. In addition, note that obviousness under §103 does not require absolute predictability, and there is no legal requirement that a cited prior art must show experimental data using the same experimental design disclosed in applicant’s specification. Furthermore, note that the instant claims are mere composition claims, wherein the treatment of diseases is recited as a mere intended use/function. 
The declarant states one of ordinary skill in the art would not have had any motivation or reasonable expectation of success to make the claimed vector because of the “limited substrate specificity” as taught by Ge (2020), Guo (2018), Hofweber (2018), and Yoshizawa (2018), In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). In addition, note that Huntington’s disease was not the only neurodegenerative disease that was known to involve misfolded proteins as evidenced by the prior art’s teachings that both Alzheimer’s disease and Parkinson’s disease “are caused by misfolded proteins”. Further, the post-filing references published 3-5 years after the effective filing date sought in the instant application cannot support the alleged lack of reasonable expectation of success because the post-filing references do not rebut the prior art knowledge that Trim11 plays a role in “transporting ubiquitinated, misfolded proteins, including Huntingtin”. That is, neither the post-filing references nor declarant’s statements regarding the alleged lack of expectation of success do not objectively rebut the cited prior art knowledge regarding Trim11’s functional role in “transporting ubiquitinated, misfolded proteins, including Huntingtin”, wherein “proteasome activity counteracts accumulation of both soluble and aggregated htt”, wherein “lower UPS activity in neurons” contributes to “accumulation of misfolded proteins in neurons” thus has implications in Huntington’s disease as well as “Alzheimer’s and Parkinson’s disease, which are caused by misfolded proteins”, wherein the “ubiquitin-proteasome system (UPS)” removes misfolded proteins by ubiquitinating them followed by “targeting these ubiquitinated proteins to the proteasome for degradation. Hence, declarant’s statements regarding the alleged lack of motivation/reasonable expectation of success are not found persuasive.
In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
The declarant points out Chiti (2006), Eisenberg (2012), Knowles (2014), Brettschneider (2015), and Jucker (2013) and states it is “unexpected” that the instant specification shows that TRIM11 can prevent or reverse aggregation of “normal proteins” and “both prevents formation of protein aggregates and dissolves pre-existing protein aggregates” thus the specification shows “TRIM11 as a previously unrecognized molecular chaperones and disaggregase”, which therefore suggests “potential utility of TRIM11” for treating “the vast majority of these diseases” of alpha-synuclein-mediated pathology, neurodegeneration, and Parkinson’s disease. In response, it is noted that the diseases mentioned by the declarant as being “unexpected” are not commensurate in scope with the instant claims, both genus and species, because the functional role of TRIM11 in removing ubiquitinated, misfolded proteins via “ubiquitin-proteasome system (UPS)” as well as use of an engineered rAAV9 vector as a “CNS targeting vector” were known in the prior art, wherein it was art-recognized scientific knowledge that PD, AD, HD, ALS, and spinocellular ataxia recited in the species claim (claim 49) are caused by pathogenic proteins -synuclein, mutant huntingtin, mutant SOD1, Tau, TDP43, and mutant ataxin recited in the 
Note that the instant claims are composition claims with an intended use/function recitation in the preamble, wherein such intended use/function is not a claim limitation. See MPEP §2111.02: “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” (emphasis added). Note that the preamble reciting the purpose or intended use in the instant case does not structurally define or complete the AAV vector encoding human TRIM11 recited in the claim body. In addition, the instant composition claims do not require a function of preventing formation of protein aggregates and a function of dissolving pre-existing protein aggregates, which are allegedly “previously unrecognized” in the prior art thus allegedly discovered by the instant co-inventors. Note that unexpected results must be commensurate in scope with the claims. 
In view of the foregoing, this rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635